     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 1 of 45 Page ID #:318



 1    Carney R. Shegerian, State Bar No. 150461
      CShegerian@Shegerianlaw.com
 2    Anthony Nguyen, State Bar No. 259154
      ANguyen@Shegerianlaw.com
 3    Cheryl A. Kenner. State Bar No. 305758
      CKenner@Shegerianlaw.com
 4    SHEGERIAN & ASSOCIATES, INC.
      145 South Spring Street, Suite 400
 5    Los Angeles, California 90012
      Telephone Number: (310) 860-0770
 6    Facsimile Number: (310) 860-0771
 7    Attorneys for Plaintiff MATTHEW ELIAS
      and all others similarly situated and aggrieved
 8

 9
                             UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11

12
      MATTHEW ELIAS, an individual, on           Case No.: 2:20-cv-01854-JFW-AS
13
      behalf of himself and all others
      similarly situated and aggrieved,          SECOND AMENDED CLASS ACTION
14
                                                 & PAGA REPRESENTATIVE ACTION
                         Plaintiff,              COMPLAINT
15
            vs.                                  (1) FAILURE TO PROVIDE MEAL
16
                                                     PERIODS;
      SPOTIFY USA INC., a Delaware
17
      Corporation; and DOES 1 to 100,            (2) FAILURE TO PROVIDE REST
      inclusive,                                     BREAKS;
18
                         Defendants.             (3) FAILURE TO PAY MINIMUM
19
                                                     WAGES;

20
                                                 (4) FAILURE TO PAY OVERTIME
                                                     WAGES;
21
                                                 (5) FAILURE TO FURNISH TIMELY
22
                                                     AND ACCURATE WAGE
                                                     STATEMENTS;
23
                                                 (6) FAILURE TO PAY ALL WAGES
24
                                                     UPON SEPARATION;

25
                                                 (7) FAILURE TO REIMBURSE ALL
                                                     NECESSARY, BUSINESS-
26
                                                     RELATED EXPENSES;

27
                                                 (8) VIOLATION OF CALIFORNIA’S
                                                     UNFAIR COMPETITION LAW
28
                                                     (“UCL”), CAL. BUS. & PROF. CODE
                                                     § 17200, ET SEQ.; AND

                                                  -1-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 2 of 45 Page ID #:319




 1                                           (9) CIVIL PENALTIES FOR
                                                 VIOLATIONS OF LABOR CODE,
 2                                               PURSUANT TO CALIFORNIA’S
                                                 PRIVATE ATTORNEYS’
 3                                               GENERAL ACT (“PAGA”), §§ 2698,
                                                 ET SEQ.
 4
                                             DEMAND FOR JURY TRIAL
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -2-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 3 of 45 Page ID #:320



 1             CLASS ACTION AND REPRESENTATIVE ACTION COMPLAINT
 2           Plaintiff MATTHEW ELIAS (“Plaintiff” or “ELIAS”), on behalf of himself and all
 3    others similarly situated and aggrieved, by and through his attorneys, Shegerian &
 4    Associates, Inc., hereby files this Second Amended Class Action and Private Attorneys
 5    General Act of 2004 (“PAGA”) Representative Action Complaint against Defendants
 6    SPOTIFY USA INC., a Delaware Corporation (“SPOTIFY”); and DOES 1 through 100
 7    inclusive, (collectively, “Defendants”), and states as follows:
 8

 9                               I.    NATURE OF THE ACTION

10            1.    Plaintiff brings this class and representative action on behalf of himself and
11    two classes of all (1) nonexempt employees and/or (2) employees misclassified as
12    independent contractors of SPOTIFY USA INC. in California at any time during the
13    period beginning four years prior to the filing of this Complaint through the present

14    (“Class Period”), and on behalf of all Aggrieved Persons who worked for SPOTIFY USA

15    INC. as nonexempt employees and/or employees misclassified as independent contractors

16    in California at any time during the period beginning one year prior to the first PAGA

17    letter (defined below) through the present (“PAGA Period”).

18            2.    As more fully set forth herein, Defendants intentionally misclassified

19    employees as independent contractors; failed to provide off-duty meal and rest breaks to

20    their California employees and independent contractors in accordance with California

21    Labor Code section 226.7 and the Industrial Welfare Commission’s (“IWC”) Industrial

22    Wage Order No. 12-2001, section 11(a); failed to pay them all wages owed every pay

23    period and upon separation, specifically wages including, but not limited to, minimum

24    wages, overtime wages, and premium pay; failed to reimburse all necessary, business-

25    related expenses; failed to issue timely and accurate wage statements; and violated

26    California’s Unfair Competition Law, Business and Professions Code, section 17200, et

27    seq.

28            3.    Defendants offer digital media streaming services to online users and
      subscribers across the globe. In or around 2015, SPOTIFY began its foray into creating
                                                   -1-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 4 of 45 Page ID #:321




 1    original video content for users and subscribers. As part of Plaintiff’s job working for
 2    SPOTIFY, Plaintiff participated in producing this content as a Senior Producer.
 3          4.     Defendants’ policy and practice is to deny earned wages, including premium
 4    and overtime pay, to their nonexempt employees at Defendants’ locations in California.
 5    Defendants do not provide their employees with legally compliant meal periods and rest
 6    breaks or premium pay in lieu thereof. Additionally, Defendants require their employees
 7    to be present and to perform work in excess of eight (8) hours per day and/or forty (40)
 8    hours per work week by mandating that these employees perform work off-the-clock
 9    including, but not limited to, performing work during meal periods and rest breaks and
10    after their shifts end. Additionally, Defendants do not provide minimum wages and
11    overtime pay as a result of Defendants’ failure to record all hours worked. These off-the-
12    clock waiting periods exist for the sole benefit of Defendants and occurred frequently and
13    regularly at Defendants’ locations in California. This illegal practice has been in effect
14    by Defendants for years, but Defendants continue to require their nonexempt employees
15    to endure these off-the-clock working periods.
16          5.     Moreover, Defendants fail to timely compensate employees for all wages
17    earned every pay period and upon separation and fail to properly and accurately calculate
18    minimum wages and overtime wages and report wages earned, hours worked, and wage
19    rates. For these reasons, Plaintiff brings this action on behalf of himself and other
20    nonexempt employees—misclassified or not—of Defendants to recover unpaid wages,
21    overtime compensation, penalties, interest, injunctive relief, damages, and reasonable
22    attorneys’ fees and costs.
23          6.     Defendants’ policy and practice is to require employees to incur necessary,
24    business-related expenses to purchase streaming services and cellular data service, for
25    instance, that Defendants’ do not reimburse.
26          7.     Defendants’ deliberate failure to pay their nonexempt employees their earned
27    wages and overtime compensation and necessary, business-related expenses violates the
28    California Labor Code and California’s Unfair Competition Law, codified under
                                                  -2-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 5 of 45 Page ID #:322




 1    California’s Business & Professions Code.
 2          8.     Plaintiff brings a class action under the California Code of Civil Procedure
 3    section 382 against all Defendants on behalf of all nonexempt employees—properly
 4    classified or misclassified as independent contractors—of Defendants in California for
 5    failing to provide compliant meal periods and rest breaks or premium pay in lieu thereof,
 6    for unpaid minimum wages, unpaid overtime wages, failing to provide timely and accurate
 7    wage statements, waiting time penalties, unreimbursed necessary, business related
 8    expenses, and other related penalties and damages under the California Labor Code and
 9    California Business & Professions Code.
10

11                             II.   JURISDICTION AND VENUE

12          9.     Venue lies properly with this Court, as it is the place where at least one
13    defendant resides, is incorporated or has its principal place of business, or a substantial
14    amount of the events which gave rise to this suit occurred and/or a cause of action arose.
15          10.    This Court has jurisdiction over this matter because Defendants are licensed

16    to do business in California, regularly conduct business in California, and committed and

17    continue to commit the unlawful acts alleged herein in California.

18          11.    Venue is proper in this Court pursuant to California Code of Civil Procedure

19    section 395.5. Defendants own and operate SPOTIFY USA INC. in the city of Los

20    Angeles in Los Angeles County, State of California, which is where Plaintiff and Class

21    Members worked and where Class Members continue to work for Defendants.

22    Defendants’ obligation to comply with the California Labor Code and California

23    Business & Professions Code and their liability for failing to do so therefore arise in,

24    among other counties, the County of Los Angeles.

25

26                                        III.   PARTIES

27          12.    Plaintiff ELIAS is and was a resident of the City of Los Angeles in Los
28    Angeles County, State of California.       Plaintiff was employed by Defendants as a

                                                  -3-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 6 of 45 Page ID #:323




 1    nonexempt employee at Defendants’ offices in West Hollywood, California and Los
 2    Angeles, California from approximately July 6, 2016 through approximately July 1, 2018.
 3    Approximately one year into his employment, SPOTIFY reclassified—thereby
 4    misclassifying—Plaintiff from nonexempt employee to independent contractor. His
 5    compensation, duties, role, title, and everything else remained unchanged. At all times
 6    relevant herein, Plaintiff typically worked five (5) days per week for eight (8) or more
 7    hours per day and about fifty (50) or more hours per week.         At the time of Plaintiff’s
 8    separation, he was earning $2,850.00 per week as a Senior Producer.
 9          13.    Upon     information    and    belief,   Defendant    SPOTIFY      USA     INC.
10    (“SPOTIFY”) is a for-profit corporation incorporated in the State of Delaware with its
11    principal place of business at 4 World Trade Center, 150 Greenwich Street, New York,
12    New York 10007. Defendant SPOTIFY is doing business in the State of California,
13    operating in the State of California, and is availing itself of the privileges and obligations
14    associated therewith.
15          14.    Defendants created the policies and procedures described herein and, at all
16    times during the Class Period, participated in, endorsed, implemented, and performed the
17    conduct alleged herein.
18          15.    The practices and policies which are complained of by way of this
19    Complaint are enforced throughout the State of California, including Los Angeles
20    County.
21          16.    Plaintiff is ignorant of the true names, capacities, relationships, and extent
22    of participation in the conduct alleged herein, of the Defendants sued as Does 1-100,
23    inclusive, but is informed and believes that said Defendants are legally responsible for
24    the conduct alleged herein and therefore sues these Defendants by such fictitious names.
25    Plaintiff will amend this Complaint to allege both the true names and capacities of the
26    Doe Defendants when ascertained. Plaintiff is informed and believes, and thereon
27    alleges, that at all times mentioned herein, all Defendants, including Doe Defendants, and
28    each of them, were agents, servants, employees, successors in interest, and/or joint
                                                    -4-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 7 of 45 Page ID #:324




 1    venturers of their co-Defendants and were, as such, acting within the course, scope, and
 2    authority of said agency, employment, and/or venture, and with the consent of their co-
 3    Defendants, and/or said acts were ratified by their co-Defendants, and that each and every
 4    Defendant, as aforesaid, when acting as a principal, was negligent in the selection and
 5    hiring, training, and supervision of each and every other Defendant as an agent, servant,
 6    employee, successor in interest, and/or joint venturer. Plaintiff is informed and believes
 7    that each Defendant acted in all respects pertinent to this action as the agent of the other
 8    Defendant, carried out a joint scheme, business plan, or policy in all respects pertinent
 9    hereto, and that the acts of each Defendant are legally attributable to each of the other
10    Defendant.
11

12    IV.      FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
13           17.      At all times relevant herein, Defendants offer digital media streaming
14    services to online users and subscribers across the globe. In or around 2015, SPOTIFY
15    began its foray into creating original video content for online users and subscribers. As
16    part of Plaintiff’s job working for SPOTIFY, Plaintiff participated in producing and
17    overseeing this content as a Senior Producer.
18          18.       At all relevant times, Defendants have been, and continue to be, a “person”
19    as that term is defined under California Business & Professions Code section 17021 and
20    California Labor Code sections 1-29.5.
21          19.       At Defendants’ locations, Defendants employ nonexempt employees and
22    misclassified “independent contractors” fulfilling several job functions, many of which
23    are identical as between the nonexempt employees and misclassified “independent
24    contractors.”
25          20.       Based on Plaintiff’s interactions with other Class Members, Defendants
26    employed nonexempt persons with the job titles including, but not limited to, Senior
27    Producer, Producer, Associate Producer, Coordinator Production Manager, Video Editor,
28    Marketing Associate, Planner, Client Lead, and Sales Associate. Like Plaintiff, these

                                                    -5-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 8 of 45 Page ID #:325




 1    persons were subject to the same policies and practices that Defendants required and
 2    enforced, which Plaintiff has ascertained through conversations he had with other Class
 3    Members during the duration of his employment with Defendants. Similarly, upon
 4    information and belief, Defendants employed nonexempt persons whom Defendants
 5    misclassified as independent contractors with the job titles including, but not limited to,
 6    Senior Producer, Associate Producer, Production Manager, and Video Editor.
 7          21.    During the Class Period, Plaintiff worked at several of Defendants’
 8    locations, including its Los Angeles location on Sunset Boulevard, a temporary work
 9    location at a WeWork facility, and occasionally at their Culver City location. During the
10    Class Period, Plaintiff had regular face-to-face contact with other employees and
11    misclassified independent contractors at Defendants’ various offices. Plaintiff worked
12    with personnel in the Defendants’ video department, including administrative staff at
13    these locations in Southern California.        Through conversations with other Class
14    Members, working directly with other Class Members, and eyewitness observations of
15    other Class Members working next to him, Plaintiff knows his experiences were similar
16    to that of other Class Members.
17          22.    At all times relevant herein, Defendants required the persons they
18    misclassified as independent contractors, including Plaintiff, to report to work on the
19    regular schedule their employees reported to work, which was Monday through Friday
20    from 9:00 a.m. to 6:00 p.m. Defendants instructed Plaintiff and Class Members to not
21    record or report meal periods, whether taken or not missed.
22          23.    At all times relevant herein, Defendants required employees and the persons
23    they misclassified as independent contractors alike, including Plaintiff, to report their
24    hours worked as 9:00 a.m. to 6:00 p.m. on Defendants’ web-based portal, regardless of
25    their actual start and stop times. Plaintiff’s direct manger instructed Plaintiff to record
26    his hours in this synthetic manner. In effect, Spotify instructed Plaintiff to record his time
27    in as 9:00 a.m. and his time out as 6:00 p.m., regardless of his start and stop times and to
28    avoid recording and then paying overtime wages. Plaintiff’s direct manger instructed
                                                    -6-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 9 of 45 Page ID #:326




 1    Plaintiff to not report his meal periods taken, whether they were taken or missed. This
 2    was Defendants’ practice for all Class Members as well.
 3          24.    At all times relevant herein, Plaintiff’s direct manger would approve the
 4    hours Plaintiff and other similarly situated Class Members submitted to Spotify. Plaintiff
 5    was able to see in the web portal whether his direct manager had approved his hours
 6    reported yet. On several occasions, Plaintiff had to remind his direct manager to approve
 7    Plaintiff’s hours on the web portal based on the status showing Plaintiff’s hours were still
 8    pending. Accordingly, on a few occasions, Plaintiff was not timely paid his wages
 9    because his direct manager failed to approve his hours in time. Upon information and
10    belief, Plaintiff believes this happened to other Class Members as well.
11          25.    At all times relevant herein, Defendants did not have employees and the
12    persons they misclassified as independent contractors alike, including Plaintiff, record or
13    report their meal periods. In other words, Plaintiff did not record meal periods taken
14    when he was classified as an employee of Defendants, and this was also the case when
15    he was a misclassified independent contractor.
16          26.    At all times relevant herein, Defendants directed and controlled the work
17    performed by Plaintiff and Class Members, including those whom Defendants
18    misclassified as independent contractors.
19          27.    At all times relevant herein, Defendants furnished Plaintiff and Class
20    Members, including those whom Defendants misclassified as independent contractors
21    with equipment to do their jobs, including but not limited to, laptops, office supplies and
22    equipment, a workstation, a Spotify email address, software (project management, Trello,
23    Airtable, Frame.IO), access to music libraries, an access badge, and monthly parking.
24          28.    At all times relevant herein, Defendants reimbursed Plaintiff and Class
25    Members, including those whom Defendants misclassified as independent contractors for
26    travel expenses (hotel, flights, food, rental car, parking, Uber rides, and internet), Adobe
27    Suite software, late meals, and research materials.
28          29.    At all times relevant herein, Plaintiff and Class Members, including those
                                                   -7-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 10 of 45 Page ID #:327




 1     whom Defendants misclassified as independent contractors, were not independently
 2     engaged their own established trade, occupation, or business as Defendants’ business of
 3     creating original digital media content for Defendant’s online users and subscribers.
 4           30.    At all times relevant herein, Plaintiff and Class Members were assigned to
 5     and required and permitted to work without pay while performing tasks including, but
 6     not limited to: working on 5-6 shows at a time; launching longform series (8-12 episodes,
 7     premium digital content); overseeing shows being made by third-party production
 8     companies; overseeing those shows through any phase of production from pitch,
 9     development, attending shoots on set, making sure the show being produced aligns with
10     the show purchased, editing back-and-forth with the production company and sending
11     edits/notes back to the production company; preparing series for launch; coordinating
12     internally with Defendants’ marketing team and social team; and assessing analytics
13     tracking ratings to evaluate viewership; traveling to attend out-of-state meetings;
14     attending mandatory internal meetings; among other duties Defendants assigned at
15     Defendants’ locations in California. Plaintiff and Class Members were not properly
16     compensated for this work.
17           31.    At all times relevant herein, Plaintiff and Class Members were assigned to
18     and required to work for periods lasting in excess of five (5) hours and were not provided
19     nor allowed to take thirty (30) minute, uninterrupted, off-duty meal periods. Due to
20     understaffing combined with high volumes of work to be competed on a specific
21     timetable, Plaintiff and Class Members worked through their meal periods, took them
22     after the end of the fifth hour, or were interrupted during their meal period such that
23     Defendants did not authorize and permit a full thirty (30) minutes. During the Class
24     Period, Defendants did not, as a regular practice, have Plaintiff and the Classes record the
25     times in and out for their meal periods; Defendants either falsified these times or did not
26     record them at all but still deducted from Plaintiff’s and the Classes’ time worked thirty
27     (30) minutes for meal periods they did not take. Many of Plaintiff’s and other Class
28     Members’ missed their meal periods entirely due to meetings with talent to accommodate
                                                    -8-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 11 of 45 Page ID #:328




 1     their schedule and were booked without regard to Plaintiffs’ and Class Members’ right to
 2     take meal periods. It was Defendants’ regular practice to book such meetings at any time,
 3     and Defendant had no schedule or recommended time for Plaintiff and Class Members to
 4     take their meal periods. Those missed meal periods were still auto-deducted from
 5     Plaintiff and Class Members’ timesheets and, therefore, never compensated. As part of
 6     Defendants’ culture and direction from Plaintiff’s direct manager, Plaintiff was instructed
 7     to be available to answer his phone and respond to emails at all times. Plaintiff complied
 8     with this instruction. In fact, whenever he stepped away from his desk, Plaintiff took his
 9     mobile phone with him, even to the bathroom. Accordingly, these meal periods were on
10     duty for which Defendants should have but did not compensate Plaintiff and Class
11     Members with premium pay for missed meal periods. Moreover, Plaintiff and Class
12     Members often worked in excess of ten (10) hours without a second thirty (30) minute
13     meal period, despite not signing meal period waivers.
14           32.    At all times relevant herein, Plaintiff and Class Members were assigned to
15     and required and permitted to work shifts lasting over four (4) hours and were not
16     authorized nor permitted to take a ten (10) minute rest breaks during each shift or four
17     (4) hour work period.
18           33.    At all times relevant herein, Defendants failed to authorize and permit rest
19     breaks during the Class Period. Plaintiff and Class Members were routinely required to
20     work through rest breaks at the direction of Defendants and/or Defendants’ knowledge
21     and acquiescence. Many of Plaintiff’s and other Class Members’ rest breaks were missed
22     entirely due to meetings with talent to accommodate their schedule and were booked
23     without regard to Plaintiffs’ and Class Members’ right to take rest breaks. It was
24     Defendants’ regular practice to book such meetings at any time, and Defendant had no
25     schedule or recommended time for Plaintiff and Class Members to take their rest breaks.
26     As part of Defendants’ culture and direction from Plaintiff’s direct manager, Plaintiff was
27     instructed to be available to answer his phone and respond to emails at all times. In fact,
28     whenever he stepped away from his desk, Plaintiff took his mobile phone with him, even
                                                   -9-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 12 of 45 Page ID #:329




 1     to the bathroom. Furthermore, due to understaffing and large volumes of work to
 2     complete in a specific timetable, Plaintiff and Class Members did not take their rest
 3     breaks at all; accordingly, these rest breaks were on duty for which Defendants should
 4     have but did not compensate Plaintiff and Class Members with premium pay for missed
 5     rest breaks.
 6           34.      At all times relevant herein, Plaintiff and Class Members worked in excess
 7     of eight (8) hours per workday or forty (40) hours per work week. Defendants failed to
 8     pay for all hours worked in excess of eight (8) hours per day, and when compensated for
 9     overtime, failed to pay the correct amount of overtime by miscalculating the regular rate.
10     Defendants failed to pay current and former nonexempt employees one and one-half
11     times (1½) their regular rate of pay for hours worked in excess of eight (8) hours per day
12     or forty (40) hours per workweek. Defendants also failed to pay their employees at a rate
13     no less than twice the regular rate of pay for work in excess of twelve (12) hours in one
14     day or for all hours worked in excess of eight (8) hours on the seventh consecutive day
15     of work in a workweek.
16           35.      Defendants regularly failed to pay their nonexempt employees the correct
17     amount of and rate for overtime wages. Defendants have failed and continue to fail to
18     include all amounts in the regular rate of pay for purposes of calculating overtime.
19     Unrelatedly, Defendants fail to record all hours as overtime by failing to record all hours
20     worked in a workday. This work, done primarily for the employer’s benefit, is time that
21     nonexempt employees should be, but were not compensated for, both straight hours and
22     overtime hours worked in excess of forty (40) hours in a week, hours worked in excess
23     of eight (8) hours in a day, and for the first eight (8) hours worked on the seventh
24     consecutive day of work in a workweek.
25           36.      Supervisors employed at Defendants’ locations, including Plaintiff’s
26     location, had knowledge of and required Plaintiff to perform work during meal periods
27     and rest breaks. Plaintiff and other Class Members were frequently interrupted during
28     both their meal periods and rest breaks as they were expected to answer the phone at all
                                                   -10-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 13 of 45 Page ID #:330




 1     times and respond to their direct manager immediately. Defendants provided lunch on-
 2     site, so it was customary for Plaintiff and other similarly situated Class Members to eat
 3     lunch at their desks. This was to ensure their continued availability at all times, including
 4     during meal periods. At times, especially during impending deadlines to deliver series
 5     and during the editing phase of shows, Plaintiff and other similarly situated Class
 6     Members were not able to take their meal periods at all. There was simply no time in the
 7     workday to do so because of the pressure of the impending deadlines and demands from
 8     upper management. In both instances of interruptions and missed meal periods and/or
 9     rest breaks, the time records of Plaintiff and other similarly situated Class Members were
10     never subsequently amended to reflect their noncompliant meal periods and rest breaks.
11     Supervisors throughout California were aware that Plaintiff and others similarly situated
12     were performing work during these times without proper wages or overtime
13     compensation.
14           37.     As mentioned above, during the Class Period, Defendants did not, as a
15     regular practice, have Plaintiff and the Classes record the actual times in and out for their
16     shifts, work performed while not at the office, nor their meal periods. In light of
17     Defendants’ failure to record employees’ off-the-clock time that employees worked and
18     Defendants’ failure to track and failure to acknowledge the noncompliant meal periods
19     and rest breaks, Defendants failed to properly calculate the nonexempt employees’ hours
20     and therefore, employees’ premium pay, minimum wages, and overtime wages due.
21     Accordingly, Defendants failed to provide accurate wage statements to their nonexempt
22     employees identifying all hours worked and all rates in effect during the pay period.
23           38.     At all times relevant herein, the same unlawful practices and procedures
24     described above affect hourly nonexempt workers of Defendants employed in California
25     and those employees misclassified as independent contractors working for Defendants in
26     California.
27           39.     At all times relevant herein, Defendants failed to pay Plaintiff and Class
28     Members for all hours worked. For instance, Plaintiff and Class Members responded to
                                                    -11-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 14 of 45 Page ID #:331




 1     emails starting at or around 7:00 a.m. through 9:00 a.m., and sometimes later, when
 2     Defendants’ employees on the East Coast started working, which was prior to clocking
 3     in and not captured in the time they reported to Defendants. Plaintiff estimates he
 4     regularly spent about an hour each morning responding to these emails before arriving to
 5     work. Plaintiff and Class Members felt compelled to respond to these emails even though
 6     they were not yet at work, because that is what Defendants expected of them. Plaintiff
 7     and Class Members were not permitted to add the time for such work to their hours as
 8     they were required to report their start times as 9:00 a.m. None of this time was recorded
 9     or compensated, though all of it was compensable under California law, and Defendants
10     were aware of this work, because Defendants were the senders and recipients of these
11     emails. Similarly, for two-week periods during the holidays, Plaintiff and Class Members
12     performed required work for Defendants, however, Defendants never compensated
13     Plaintiff and Class Members for that time worked during the holidays. This occurred
14     both holiday seasons Plaintiff worked for Defendants, first as an employee during
15     December 2016 to January 2017 and second as a misclassified independent contractor
16     during December 2017 to January 2018. Plaintiff’s direct manager was the sender and/or
17     recipient of the emails Plaintiff received and responded to during the holidays and
18     Plaintiff’s direct manager was also the person responsible for approving Plaintiff’s time
19     worked, so Plaintiff’s direct manager expected Plaintiff to work and was aware that
20     Plaintiff worked during these times (before 9:00 a.m. and during the holidays) so
21     Defendants knew Plaintiff was not being compensated for that off-the-clock time. Had
22     Plaintiff not responded to said emails prior to 9:00 a.m. and during holidays, Plaintiff
23     would have been violating his direct manager’s instruction to be available and respond
24     during those times. Additionally, as both an employee and a misclassified contractor,
25     Plaintiff took 12 or more trips out-of-state via air travel in 3-7 day periods on Defendants’
26     behalf. During those trips, Plaintiff still reported his hours as only 9:00 a.m. to 6:00 p.m.
27     without taking into account the true hours, which was more than eight (8), that Plaintiff
28     was under Defendants’ control and/or performing work on Defendants’ behalf. Thus,
                                                    -12-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 15 of 45 Page ID #:332




 1     Defendants did not pay Plaintiff and Class Members minimum wages in accordance with
 2     law and, because Class Members worked shifts over eight (8) hours in duration,
 3     Defendants also did not pay them all overtime wages in accordance with law.
 4           40.    At all times relevant herein, Defendants failed to furnish timely and accurate
 5     wage statements to Plaintiff and Class Members. For instance, while Plaintiff was an
 6     employee of Defendants, his wage statements were inaccurate in that they did not reflect
 7     his accurate number of hours worked, in that they failed to include any and all overtime,
 8     assumed he took a one-hour meal period each workday, and did not reflect any meal
 9     period or rest break premiums owed when he did not receive compliant meal periods and
10     rest breaks. Furthermore, while Plaintiff and other similarly Class Members were
11     misclassified independent contractors, Defendants did not provide Plaintiff and other
12     similarly Class Members any wage statements.
13           41.    At all times relevant herein, Defendants required Plaintiff and Class
14     Members to purchase subscriptions of Spotify and Vimeo, both of which they needed to
15     use to be able to do their job. Such expenses at issue here include, but are not limited to,
16     expenses for cellular phone service and monthly subscriptions to Vimeo and Spotify. For
17     instance, while as both an employee and a misclassified independent contractor, Plaintiff
18     was required to use the Spotify platform because he was required to know which artists
19     were “priority artists” for casting relevant artists in the shows he was overseeing. And,
20     to carry out his job, Plaintiff was required to access the Spotify platform to verify that the
21     shows accessible to subscribers were functional and playing properly. Without his own
22     Spotify subscription, Plaintiff would have been unable to carry out that part of his job.
23     During his employment, Plaintiff asked for access to Spotify, however, Defendants told
24     Plaintiff he needed to purchase this at his own expense and was not to submit this for
25     reimbursement in his expense reports. Plaintiff and Class Members were not permitted
26     to seek reimbursement for Spotify subscriptions. The Spotify platform was either added
27     to employees’ phones by Defendants’ IT Department in New York or else Plaintiff and
28     Class Members were required to purchase the subscription and not seek reimbursement
                                                    -13-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 16 of 45 Page ID #:333




 1     for it. Plaintiff knows this is the case for other Class Members as well. Defendants failed
 2     to reimburse Plaintiff and Class Members for these expenditures or losses. Similarly,
 3     Plaintiff’s direct manager required Plaintiff to use Vimeo specifically (and not other
 4     competing platforms) to carry out his job of screening rough cuts/screeners of episodes
 5     that were in the edit stage of production. The cost for this subscription was approximately
 6     $10-$15 per month. Again, Plaintiff’s direct manager who approved Plaintiff’s and
 7     others’ expense reports knew that Plaintiff was both subscribing to Vimeo to do his job
 8     and not seeking to be reimbursed for his Vimeo subscription, per Plaintiff’s direct
 9     manager’s instruction that Plaintiff had to incur said costs himself and not seek
10     reimbursement for it. Finally, Plaintiff was required to have a personal cell phone for his
11     job and remain reachable by phone and email at all times. Defendant did not provide
12     Plaintiff and other Class Members landline telephones at their workstations. Defendant
13     required Plaintiff and other Class Members to provide their personal cell phone numbers
14     to Defendants so that Defendants could call Plaintiff and other Class Members on those
15     numbers at all times and Defendants regularly called Plaintiff and other Class Members
16     on those numbers.       Plaintiff estimates 5-10 incoming and outgoing calls to/from
17     Defendants per day and sending/receiving many more emails than 10 to/from Defendants
18     or on Defendants’ behalf per day. Per Plaintiff’s direct manager, Plaintiff and Class
19     Members were not to seek reimbursement for anything related to their personal cell
20     phone. Plaintiff’s direct manager who approved Plaintiff’s and others’ expense reports
21     knew that Plaintiff was both relying on his personal cell phone to do his job and not
22     seeking reimbursement for his cellular phone service or data, per Plaintiff’s direct
23     manager’s instruction that Plaintiff had to incur said costs himself and not seek
24     reimbursement for it.
25           42.    Defendants’ conduct, as alleged herein, has caused Plaintiff and Class
26     Members damages including, but not limited to, loss of wages and compensation.
27     Defendants are liable to Plaintiff and the Class for failing to pay minimum wages, failing
28     to pay overtime wages, failing to pay all wages owed every pay period, failing to provide
                                                   -14-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 17 of 45 Page ID #:334




 1     timely and accurate wage statements, failing to pay all wages owed upon separation,
 2     failing to reimburse all necessary, business-related expenses, and unfair competition.
 3              43.     Plaintiff has complied with the procedures for bringing suit specified in
 4     California Labor Code section 2699.3. By letter dated February 12, 2019, Plaintiff gave
 5     written notice by certified mail to the Labor and Workforce Development Agency
 6     (“LWDA”), and Defendants, of the specific provisions of the Labor Code alleged to have
 7     been violated, including the facts and theories to support the alleged violations. By letter
 8     dated June 26, 2019, Plaintiff gave amended written notice by certified mail to the Labor
 9     and Workforce Development Agency (“LWDA”), and Defendants, of the specific
10     provisions of the Labor Code alleged to have been violated, including the facts and
11     theories to support the alleged violations.1
12

13         V.    CLASS ACTION AND REPRESENTATIVE ACTION ALLEGATIONS
14              44.     Plaintiff is a member of and seeks to be the representative for each Class of
15     similarly situated employees who all have been exposed to, have suffered, and/or were
16     permitted to work under Defendants’ unlawful employment practices as alleged herein.
17              45.     Plaintiff brings his first through ninth causes of action on behalf of himself
18     and on behalf of the following Classes2 of persons:
19

20                    a. Employee Class: All current and former nonexempt employees
21                      who have worked in California for SPOTIFY USA INC. engaged
22                      in video production at any time during the period beginning four
23                      years prior to the filing of this Complaint through the present.
24

25

26     1
         Pursuant to a tolling agreement between Plaintiff and Defendants, Plaintiff is within the statute of
       limitations on all claims, including PAGA.
27
       2
        Plaintiff reserves the right under California Rules of Court, Rule 3.765, to amend or modify these Class
28     descriptions with greater particularity or further division into subclasses or limitation to particular issues.

                                                            -15-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 18 of 45 Page ID #:335




 1                 b. Misclassified Class:      All current and former nonexempt
 2                    employees who have worked as “independent contractors” in
 3                    California for SPOTIFY USA INC. at any time during the period
 4                    beginning four years prior to the filing of this Complaint through
 5                    the present.
 6

 7
             46.      This action is appropriately suited for a class action pursuant to Code of Civil

 8
       Procedure section 382 because there exists ascertainable and sufficiently numerous

 9
       Classes, well-defined communities of interest, and substantial benefits from certification

10
       that render proceeding as classes superior to the alternatives.

11
             47.      Numerosity and Ascertainability. The size of the Classes makes a class

12
       action both necessary and efficient. On information and belief, the proposed Classes

13
       include hundreds of current and former employees, misclassified or not, at Defendants’

14
       locations in California. Members of the Classes are ascertainable through Defendants’

15
       records but are so numerous that joinder of all individual Class Members would be

16
       impractical.

17
             48.      Predominant Common Questions of Law and Fact. Pursuant to section 382,

18
       common questions of law and fact exist as to all Class Members. These questions

19
       predominate over any individualized issues. These common questions include but are not

20
       limited to:

21
             a. Whether Defendants’ policies and practices described in this Complaint were

22
                   and are illegal;

23
             b. Whether Defendants willfully misclassified nonexempt employees as

24
                   “independent contractors,” in violation of California Labor Code section

25
                   226.8(a)(l);

26
             c. Whether Plaintiff and each member of the Class were not paid minimum wage

27
                   for each hour worked or part thereof during which they were required to perform

28
                   acts at the direction and for the benefit of Defendants;

                                                     -16-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 19 of 45 Page ID #:336




 1           d. Whether Defendants engaged in a pattern or practice of failing to pay Plaintiff
 2              and the members of the Class who worked as nonexempt employees in
 3              California for the total hours worked during the Class Period;
 4           e. Whether Defendants violated Labor Code section 226.7 and/or section 512 and
 5              engaged in a pattern or practice of failing to provide timely, off-duty, thirty (30)
 6              minute meal periods to Plaintiff and members of the Class who worked as
 7              nonexempt employees in California during the Class Period;
 8           f. Whether Defendants engaged in a pattern or practice of impeding Plaintiff and
 9              the members of the Class who worked as nonexempt employees in California
10              during the Class Period from taking off-duty, thirty (30) minute meal periods on
11              a timely basis;
12           g. Whether Defendants engaged in a pattern or practice of failing to properly
13              compensate Plaintiff and the members of the Class who worked as nonexempt
14              employees in California during the Class Period for missed, untimely, or on-duty
15              meal periods as required by California law;
16           h. Whether Defendants violated section 11 of the applicable California Industrial
17              Welfare Commission’s (“IWC”) Wage Order(s) by failing to provide Plaintiff
18              and the members of the Class who worked as nonexempt employees in
19              California during the Class Period with timely, off-duty, thirty (30) minute meal
20              periods;
21           i. Whether Defendants engaged in an unfair practice and violated California
22              Business and Professions Code, section 17200, et seq. by failing to provide
23              Plaintiff and the members of the Class who worked as nonexempt employees
24              and misclassified “independent contractors” in California during the Class
25              Period with their statutory, off-duty, meal periods on a timely basis;
26           j. Whether Defendants maintained accurate time records of off-duty, thirty (30)
27              minute meal periods taken by Plaintiff and members of the Classes during the
28              Class Period in accordance with section 7 of the applicable IWC Wage Order(s);
                                                   -17-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 20 of 45 Page ID #:337




 1           k. Whether Defendants have engaged in a common course of requiring or
 2              permitting their nonexempt employees and misclassified “independent
 3              contractors” to not report all hours worked during the Class Period;
 4           l. Whether Defendants have engaged in a common course of failing to maintain
 5              true and accurate time records for all hours worked by their nonexempt
 6              employees and misclassified “independent contractors;”
 7           m. Whether Defendants violated Labor Code section 226(a) by issuing inaccurate
 8              wage statements to Plaintiff and members of the Employee Class that failed to
 9              include payments for missed, untimely, and/or on-duty meal periods among
10              wages earned throughout the Class Period;
11           n. Whether Defendants violated Labor Code section 226(a) by failing to issue
12              timely, accurate wage statements to Plaintiff and members of the Misclassified
13              Class throughout the Class Period;
14           o. Whether Defendants violated Labor Code section 226 by issuing inaccurate
15              wage statements to Plaintiff and members of the Class that failed to accurately
16              state the total hours worked and therefore, the total gross and net wages owed,
17              to the detriment of Plaintiff and the Class;
18           p. Whether Defendants failed to compensate, and therefore violated section 12 of
19              the applicable IWC Wage Order(s) and Labor Code section 226.7 by failing to
20              provide ten (10) minute, uninterrupted rest breaks as contemplated by California
21              law for work periods in excess of four (4) hours;
22           q. Whether Defendants engaged in a pattern or practice of failing to properly
23              compensate Plaintiff and the members of the Classes who worked as nonexempt
24              employees and misclassified “independent contractors” in California during the
25              Class Period for failing to provide ten (10) minute, uninterrupted rest breaks as
26              contemplated by California law for work periods in excess of four (4) hours;
27           r. Whether Defendants engaged in a pattern or practice of failing to pay appropriate
28              amounts of overtime pay to Plaintiff and the Class for hours worked in excess
                                                   -18-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 21 of 45 Page ID #:338




 1                 of eight (8) hours in a day;
 2           s. Whether Defendants engaged in a pattern or practice of failing to pay appropriate
 3                 amounts of double time for hours worked in excess of twelve (12) hours in a
 4                 day;
 5           t. Whether Defendants violated section 510 of the Labor Code and/or section 3 of
 6                 the applicable IWC Wage Order(s) by failing to pay overtime pay to Plaintiff
 7                 and the Classes for hours worked in excess of eight (8) hours in a day;
 8           u. Whether Defendants violated section 510 of the Labor Code and/or section 3 of
 9                 the applicable IWC Wage Order(s) by failing to pay overtime pay to Plaintiff
10                 and the Classes for the first eight (8) hours worked in a day on the seventh
11                 consecutive day in a workweek and double time for all hours worked in excess
12                 of eight (8) hours on such days;
13           v. Whether Defendants violated Labor Code sections 218.5, 204, 1197, and 1198
14                 due to failure to compensate Plaintiff and the Classes for those acts Defendants
15                 required Plaintiff and members of the Class to perform for the benefit of
16                 Defendants;
17           w. Whether Defendants have engaged in a common course of failing to pay
18                 nonexempt employees all wages due upon termination;
19           x. Whether Defendants violated California Labor Code section 2802 by failing to
20                 reimburse Plaintiff and Class Members for all necessary business-related
21                 expenses they incurred;
22           y. Whether Defendants have engaged in unfair competition by the above-listed
23                 conduct; and
24           z. The nature and extent of class-wide injury and the measure of damages for the
25                 injury.
26           49.      Typicality. Plaintiff’s claims are typical of the members of the Classes.
27     Plaintiff, like other members of the Classes working for Defendants in California, was
28     subjected to Defendants’ policy and practice of refusing to properly and fully pay overtime
                                                      -19-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 22 of 45 Page ID #:339




 1     in violation of California wage and hour laws and practice of misclassifying nonexempt
 2     employees as independent contractors. Plaintiff’s job duties were and are typical of those
 3     of other Class Members who worked for Defendants in California.
 4           50.    Adequacy of Representation. Plaintiff will fairly and adequately represent
 5     the interests of the Classes because his individual interests are consistent with and not
 6     antagonistic to the interests of the Classes, and because Plaintiff has selected counsel who
 7     has the requisite resources and ability to prosecute this case as a class action and are
 8     experienced labor and employment attorneys who have successfully litigated other cases
 9     involving similar issues.
10           51.    Superiority of Class Mechanism. The class action mechanism is superior to
11     any alternatives that might exist for the fair and efficient adjudication of these claims.
12     Proceeding as a class action would permit the large number of injured parties to prosecute
13     their common claims in a single forum simultaneously, efficiently, and without
14     unnecessary duplication of evidence, effort and judicial resources. A class action is the
15     only practical way to avoid the potentially inconsistent results that numerous individual
16     trials are likely to generate. Moreover, class treatment is the only realistic means by which
17     Plaintiff can effectively litigate against a large, well-represented corporate defendant like
18     Defendants. In the absence of a class action, Defendants would be unjustly enriched
19     because they would be able to retain the benefits and fruits of the many wrongful
20     violations of the California state laws. Numerous repetitive individual actions would also
21     place an enormous burden on the courts as they are forced to take duplicative evidence
22     and decide the same issues relating to Defendants’ conduct over and over again.
23     ///
24     ///
25     ///
26     ///
27     ///
28     ///
                                                    -20-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 23 of 45 Page ID #:340




 1                                VI.    FIRST CAUSE OF ACTION
 2                                  Failure to Provide Meal Periods
 3     in Violation of Cal. Labor Code §§ 512 and 226.7; IWC Wage Order No. 12-2001, §
 4                                                    11
 5     (Brought by Plaintiff on Behalf of Himself and the Classes Against All Defendants)
 6          52.      Plaintiff hereby re-alleges and incorporates by reference all paragraphs of
 7     this Complaint as if fully set forth herein.
 8          53.     California Labor Code section 226.7(a) provides, “No employer shall require
 9     any employee to work during any meal or rest period mandated by an applicable order of
10     the Industrial Welfare Commission.”
11          54.     IWC Wage Order No. 12-2001 (11)(A) provides, in pertinent part: “No
12     employer shall employ any person for a work period of more than five (5) hours without
13     a meal period of not less than 30 minutes, except that when a work period of not more
14     than six (6) hours will complete the day’s work the meal period may be waived by mutual
15     consent of the employer and the employee.”
16          55.     Section 512(k) of the California Labor Code provides, in pertinent part, that:
17     “An employer may not employ an employee for a work period of more than five hours per
18     day without providing the employee with a meal period of not less than 30 minutes, except
19     that if the total work period per day of the employee is no more than six hours, the meal
20     period may be waived by mutual consent of both the employer and employee. An
21     employer may not employ an employee for a work period of more than 10 hours per day
22     without providing the employee with a second meal period of not less than 30 minutes,
23     except that if the total hours worked is no more than 12 hours, the second meal period may
24     be waived by mutual consent of the employer and the employee only if the first meal
25     period was not waived.”
26          56.     As alleged herein, Defendants failed to authorize and permit timely,
27     uninterrupted meal periods during the Class Period. Defendants failed to record meal
28     periods during the Class Period and either falsified these times or did not record them at
                                                      -21-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 24 of 45 Page ID #:341




 1     all but still deducted from Plaintiff’s and the Class’s time worked thirty (30) minutes for
 2     meal periods they did not take. Plaintiff and members of the Classes were routinely
 3     required to work without a timely, uninterrupted meal period at the direction of Defendants
 4     and/or with Defendants’ knowledge and acquiescence. Defendants’ uniform adoption of
 5     a chronically understaffed staffing model—or assignment of too much work to complete
 6     by one person in a workday—at their locations also prevented Plaintiff and Class Members
 7     from being relieved of all duties to take meal periods. The combination of Defendants’
 8     failure to schedule meal periods and their adoption of a chronically understaffed staffing
 9     model impeded and prevented Plaintiff and other Class Members from taking timely,
10     uninterrupted meal periods. As a result, Plaintiff and Class Members were not relieved of
11     their duties such that they could take duty-free meal periods, and thus had to work through
12     some or all of their meal periods, have their meal periods interrupted to return to work,
13     and/or wait extended periods of time before taking meal periods. For example, Plaintiff
14     frequently worked a majority of his eight (8)-hour shifts with no one to relieve his for a
15     meal period, at least not until after having worked over five (5) consecutive hours into his
16     shift. Because too few employees were staffed to handle the demands of and large
17     volumes of work, Plaintiff had to perform his duties throughout the majority of his shift
18     and therefore was not relieved of his duties to take compliant meal periods.
19          57.     Defendants also did not schedule second meal periods and had no policy for
20     permitting and authorizing Plaintiff and other employees to take second 30-minute meal
21     periods on days they worked in excess of 10 hours in one day. For example, during his
22     employment, Plaintiff occasionally worked over 10 hours in a day but did not receive a
23     second complaint meal period on those days nor did he consent to waiving them. Because
24     of Defendants’ companywide chronic understaffed staffing model, Plaintiff and other
25     Class Members were not relieved of all duties such that they could take second 30-minute
26     meal periods and instead had to work through them. Accordingly, Defendants failed to
27     provide all meal periods in violation of California Labor Code sections 226.7 and 512.
28     Defendants knew or should have known that their companywide adoption of a chronically
                                                   -22-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 25 of 45 Page ID #:342




 1     understaffed staffing model and scheduling policies combined with an overly demanding
 2     workload for the time allotted in Plaintiff and the Class’s shifts would result in a failure
 3     to provide Plaintiff and other Class Members with full and timely meal periods as required
 4     by the applicable IWC Wage Order(s) and Labor Code sections 226.7 and 512(a).
 5     Furthermore, Plaintiff and other Class Members did not sign valid meal period waivers on
 6     days that they were entitled to meal periods but were not relieved of all duties.
 7           58.    Moreover, Defendants engaged in a systematic, companywide policy to not
 8     pay meal period premiums. Alternatively, to the extent that Defendants did pay Plaintiff
 9     and other Class Members one (1) additional hour of premium pay for missed meal periods,
10     Defendants did not pay Plaintiff and other Class Members at the correct rate of pay for
11     premium wages because Defendants failed to include all forms of compensation, such as
12     commissions, incentive pay, and/or nondiscretionary bonuses, in the regular rate of pay.
13     As a result, to the extent Defendants paid Plaintiff and other Class Members premium pay
14     for missed meal periods, it did so at a lower rate than required by law. As a result,
15     Defendants failed to provide Plaintiff and other Class Members compliant meal periods
16     and failed to pay the full meal period premiums due, in accordance with California Labor
17     Code sections 204, 210, 226.7, and 512.
18           59.    By their actions in requiring their employees to work through meal periods
19     and/or their failure to relieve nonexempt, nonexempt employees of their duties for their
20     off-duty meal periods, Defendants have violated California Labor Code section 226.7 and
21     section 11 of IWC Wage Order No. 12-2001 and is liable to Plaintiff and the Classes.
22           60.    As a result of the unlawful acts of Defendants, Plaintiff and the Class have
23     been deprived of timely off-duty meal periods and are entitled to recovery under Labor
24     Code section 226.7(b) and section 11 of IWC Wage Order No. 12-2001, in the amount of
25     one additional hour of pay at the employee’s regular rate of pay for each work period
26     during each day in which Defendants failed to provide their nonexempt employees with
27     timely, statutory, off-duty meal periods.
28     ///
                                                   -23-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 26 of 45 Page ID #:343




 1                              VII. SECOND CAUSE OF ACTION
 2                                  Failure to Provide Rest Breaks
 3     in Violation of Cal. Labor Code §§ 226.7, 512, and 1194; IWC Wage Order No. 12-
 4                                              2001, § 12
 5      (Brought by Plaintiff on Behalf of Himself and the Classes Against All Defendants)
 6           61.     Plaintiff hereby re-alleges and incorporates by reference all paragraphs of
 7     this Complaint as if fully set forth herein.
 8          62.     California Labor Code section 226.7(a) provides, “No employer shall require
 9     any employee to work during any meal or rest period mandated by an applicable order of
10     the Industrial Welfare Commission.”
11          63.     IWC Wage Order No. 12-2001, section (12)(A) provides, in pertinent part:
12     “Every employer shall authorize and permit all employees to take rest periods, which
13     insofar as practicable shall be in the middle of each work period. The authorized rest
14     period time shall be based on the total hours worked daily at the rate of ten (10) minutes
15     net rest time per four (4) hours or major fraction thereof. However, a rest period need not
16     be authorized for employees whose total daily work times is less than three and one-half
17     (3½) hours. Authorized rest period time shall be counted as hours worked for which there
18     shall be no deduction from wages.”
19          64.     IWC Wage Order No. 12-2001, section (12)(B) provides, “If an employer
20     fails to provide an employee with a rest period in accordance with the applicable
21     provisions of this order, the employer shall pay the employee one (1) hour of pay at the
22     employee’s regular rate of compensation for each workday that the rest period is not
23     provided.”
24          65.     As alleged herein, Defendants failed to authorize and permit rest breaks
25     during the Class Period. Plaintiff and members of the Class were routinely required to
26     work through rest breaks at the direction of Defendants and/or with Defendants’
27     knowledge and acquiescence.
28          66.     Furthermore, as with meal periods, Defendants’ scheduling policies,
                                                      -24-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 27 of 45 Page ID #:344




 1     chronically understaffed staffing model, and workloads assigned prevented Plaintiff and
 2     Class Members and continue to prevent Class Members from being relieved of all duty in
 3     order to take compliant rest breaks and forced Plaintiff and other Class Members to forego
 4     rest breaks and/or remain on duty during their rest breaks. As a result, Plaintiff and Class
 5     Members would work shifts in excess of 3.5 hours without 10-minute rest breaks to which
 6     they were entitled. For example, throughout his employment, during 8-hour or longer
 7     shifts, Plaintiff regularly worked without receiving at least one of his 10-minute rest
 8     breaks, continuing to perform his duties such as inspecting the physical appearance of
 9     multi-pack gift cards, operating machinery and feeding gift cards into the slot or else
10     catching them, laminating, and packing, among other random duties assigned each day,
11     without taking 10-minute rest breaks because there were too few employees staffed to
12     cover Plaintiff’s responsibilities that required attention at all times.
13           67.    At the same time, Defendants implemented a companywide policy to not pay
14     rest break premiums. Alternatively, to the extent that Defendants did pay Plaintiff and
15     other Class Members one (1) additional hour of premium pay for missed rest breaks,
16     Defendants did not pay Plaintiff and other Class Members at the correct rate of pay for
17     premium wages because Defendants failed to include all forms of compensation, such as
18     commissions, incentive pay, and/or nondiscretionary bonuses, in the regular rate of pay.
19     As a result, to the extent Defendants paid Plaintiff and other Class Members premium pay
20     for missed rest breaks, it did so at a lower rate than required by law. As a result, Plaintiff
21     and other Class Members were denied rest breaks and Defendants failed to pay the full
22     rest break premiums due, in violation of Labor Code section 226.7 and the applicable IWC
23     Wage Order(s).
24           68.    Defendants’ unlawful conduct alleged herein occurred in the course of
25     employment of Plaintiff and all others similarly situated and such conduct has continued
26     through the filing of the initial Complaint.
27           69.    As a direct and proximate result of Defendants’ unlawful action, Plaintiff and
28     the Class have been deprived of timely rest breaks and/or were not paid for rest breaks
                                                      -25-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 28 of 45 Page ID #:345




 1     taken during the Class Period and are entitled to recovery under Labor Code section
 2     226.7(b) in the amount of one (1) additional hour of pay at the employee’s regular rate of
 3     compensation for each work period during each day in which Defendants failed to provide
 4     employees with timely and/or paid rest breaks.
 5

 6                               VIII. THIRD CAUSE OF ACTION
 7                                 Failure to Pay Minimum Wages
 8        Upon Payment of Wages in Violation of Cal. Labor Code §§ 510, 1194, 1194.2,
 9                          and 1197; IWC Wage Order No. 12-2001, § 4
10     (Brought by Plaintiff on Behalf of Himself and the Classes Against All Defendants)
11           70.    Plaintiff hereby re-alleges and incorporates by reference all paragraphs of this
12     Complaint as if fully set forth herein.
13           71.    Labor Code section 510 provides in relevant part: “[e]ight hours of labor
14     constitutes a day’s work. Any work in excess of eight hours in one work day and any
15     work in excess of 40 hours in any one workweek and the first eight hours worked on the
16     seventh day of work in any one workweek shall be compensated at the rate of no less than
17     one and one-half times the regular rate of pay for an employee. Any work in excess of 12
18     hours in one day shall be compensated at the rate of no less than twice the regular rate of
19     pay for an employee. In addition, any work in excess of eight hours on any seventh day
20     of a workweek shall be compensated at the rate of no less than twice the regular rate of
21     pay of an employee.”
22           72.    Labor Code section 1197 provides: “The minimum wage for employees
23     fixed by the commission is the minimum wage to be paid to employees, and the payment
24     of a less wage than the minimum so fixed is unlawful.”
25           73.    Labor Code section 1182.12 establishes the right of employees to be paid
26     minimum wages for all hours worked in amounts set by state law.
27           74.    Labor Code section 1194, subdivision (a) provides: “Notwithstanding any
28     agreement to work for a lesser wage, an employee receiving less than the legal minimum
                                                   -26-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 29 of 45 Page ID #:346




 1     wage or the legal overtime compensation applicable to the employee is entitled to recover
 2     in a civil action the unpaid balance of the full amount of this minimum wage or overtime
 3     compensation, including interest thereon, reasonable attorney’s fees, and costs of suit.”
 4           75.    Labor Code section 1194.2 provides in pertinent part: “In any action under
 5     Section 1193.6 or Section 1194 to recover wages because of the payment of a wage less
 6     than the minimum wage fixed by an order of the commission, an employee shall be entitled
 7     to recover liquidated damages in an amount equal to the wages unlawfully unpaid and
 8     interest thereon.”
 9           76.    Pursuant to IWC Wage Order No. 12-2001, section (2)(H), at all times
10     material hereto, “hours worked” includes “the time during which an employee is subject
11     to the control of an employer, and includes all the time the employee is suffered or
12     permitted to work, whether or not required to do so.”
13           77.    At all times relevant during the liability period, under the provisions of IWC
14     Wage Order No. 12-2001, Plaintiff and each Class Member should have received not less
15     than the minimum wage in a sum according to proof for the time worked, but not
16     compensated.
17           78.    For all hours that Plaintiff and Class Members worked, they are entitled to
18     not less than the California minimum wage and, pursuant to Labor Code section 1194.2(a)
19     liquidated damages in an amount equal to the unpaid minimum wages and interest thereon.
20           79.    Pursuant to Labor Code section 1194, Plaintiff and Class Members are also
21     entitled to their attorneys’ fees, costs, and interest according to proof.
22           80.    At all times relevant during the liability period, Defendants willfully failed
23     and refused, and continue to willfully fail and refuse, to pay Plaintiff and Class Members
24     the amounts owed.
25           81.    As described above, Defendants required Plaintiff and other Class Members
26     to work during their meal periods due to Defendants’ lack of coverage for their employees
27     and decision to staff too few employees at a given time to handle the demands of and large
28     volumes of work. Also, during the Class Period, Defendants failed to have employees and
                                                     -27-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 30 of 45 Page ID #:347




 1     misclassified independent contractors record all of their hours worked and meal periods
 2     taken, so Defendants failed to compensate all such employees properly for all time
 3     worked. And Defendants did not pay at least minimum wages for off-the-clock hours that
 4     qualified for overtime premium payment. To the extent that these off-the-clock hours did
 5     not qualify for overtime premium pay, Defendants did not pay at least minimum wages
 6     for those hours worked off-the-clock.
 7           82.      Defendants’ unlawful conduct alleged herein occurred in the course of
 8     employment of Plaintiff and all other similarly situated nonexempt, nonexempt
 9     employees, and Defendants have done so continuously throughout the filing of this
10     complaint.
11           83.      As a direct and proximate result of Defendants’ violation of Labor Code
12     sections 510 and 1197, Plaintiff and other Class Members have suffered irreparable harm
13     and money damages entitling them to damages, injunctive relief or restitution. Plaintiff,
14     on behalf of himself and on behalf of the Class, seeks damages and all other relief
15     allowable including all wages due while working as Defendants’ nonexempt employees,
16     attorneys’ fees, liquidated damages, prejudgment interest, and as to those employees no
17     longer employed by Defendants, waiting time penalties pursuant to Labor Code sections
18     200, et seq.
19           84.      Plaintiff and Class Members are entitled to the unpaid amount of minimum
20     wages, pre-judgment interest, liquidated damages, statutory penalties, attorneys’ fees, and
21     costs according to Labor Code sections 204, 558, 1194 et seq., 1197, 1198, and Code of
22     Civil Procedure 1021.5.
23

24                               IX.     FOURTH CAUSE OF ACTION
25                                     Failure to Pay Overtime Wages
26     in Violation of Cal. Labor Code §§ 510 and 1194, IWC Wage Order No. 12-2001, § 3
27      (Brought by Plaintiff on Behalf of Himself and the Classes Against All Defendants)
28
            85.       Plaintiff hereby re-alleges and incorporates by reference all paragraphs of
                                                    -28-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 31 of 45 Page ID #:348




 1     this Complaint as if fully set forth herein.
 2          86.     Pursuant to section 3 of IWC Wage Order No. 12-2001; California Code of
 3     Regulations, Title 8, Chapter 5, section 11040, section 12; and Labor Code sections 200,
 4     204, 226, 500, 510, 512, 1194, and 1198, Defendants were required to compensate
 5     Plaintiff and members of the Class for all overtime hours worked, which is calculated at
 6     one and one-half (1½) times the regular rate of pay for hours worked in excess of eight (8)
 7     hours per day and/or forty (40) hours per week, and for the first eight (8) hours on the
 8     seventh consecutive workday, with double time after eight (8) hours on the seventh day
 9     of any work week, or after twelve (12) hours in any workday.
10          87.     Plaintiff and members of the Class were and are nonexempt employees,
11     including the misclassified “independent contractors,” entitled to the protections of IWC
12     Wage Order No. 12-2001; California Code of Regulations, Title 8, section 11040, section
13     12; and Labor Code sections 200, 226, 500, 510, 512, 1194, and 1198. In addition, during
14     the Class Period, Plaintiff and other members of the Classes consistently worked five (5)
15     days per week for shifts of eight (8) hours or more. During the course of Plaintiff’s
16     employment, and during the course of the employment of the members of the Class,
17     Defendants failed to compensate Plaintiff and the Classes for overtime hours worked as
18     required under the aforementioned Labor Codes and Regulations.
19          88.     Under the aforementioned Wage Orders, statutes, and regulations, Plaintiff
20     and members of the Classes are entitled to one and one-half (1½) times and/or double their
21     regular rate of pay for overtime work performed during the four (4) years preceding the
22     filing of this Complaint, based on appropriate calculations of the “total remuneration” for
23     each workweek.
24          89.     In violation of state law, Defendants have knowingly and willfully refused to
25     perform their obligations to compensate Plaintiff and the Class for all wages earned and
26     all hours worked. As a direct result, Plaintiff and the Classes have suffered, and continue
27     to suffer, substantial losses related to the use and enjoyment of such wages, lost interest
28     on such wages, and expenses and attorneys’ fees in seeking to compel Defendants to fully
                                                      -29-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 32 of 45 Page ID #:349




 1     perform their obligations under state law, all to their respective damage in amounts
 2     according to proof at time of trial, but in amounts in excess of the minimum jurisdiction
 3     of this Court.
 4          90.      Defendants committed the acts alleged herein knowingly and willfully, with
 5     the wrongful and deliberate intention of injuring Plaintiff and the Classes, from improper
 6     motives amounting to malice, and in conscious disregard of Plaintiff’s rights and the rights
 7     of the Classes. Plaintiff and the Classes are thus entitled to recover nominal, actual,
 8     compensatory, punitive, and exemplary damages in amounts according to proof a time of
 9     trial, but in amounts in excess of the minimum jurisdiction of this Court.
10          91.      Defendants’ conduct described herein violates IWC Wage Order No. 12-
11     2001; California Code of Regulations, Title 8, section 11040, section 12; and Labor Code
12     sections 200, 226, 500, 510, 512, and 1198. Therefore, pursuant to Labor Code sections
13     200, 203, 204, 226, 226.7, 512, 558, and 1194, Plaintiff and the Classes are entitled to
14     recover the unpaid balance of overtime compensation Defendants owes Plaintiff and the
15     Classes, plus interest, penalties, attorneys’ fees, expenses, and costs of suit.
16

17                                X.     FIFTH CAUSE OF ACTION
18                      Failure to Furnish Timely and Accurate Wage Statements
19                 Upon Payment of Wages in Violation of Cal. Labor Code § 227.3
20     (Brought by Plaintiff on Behalf of Himself and the Classes Against All Defendants)
21           92.     Plaintiff hereby re-alleges and incorporates by reference all paragraphs of this
22     Complaint as if fully set forth herein.
23           93.     Labor Code section 226(a) sets forth reporting requirements for employers
24     when they pay wages, as follows: “Every employer shall . . . at the time of each payment
25     of wages, furnish his or his employees . . . an itemized statement in writing showing (1)
26     gross wages earned; (2) total hours worked by the employee . . . (3) the number of piece-
27     rate units earned and any applicable piece rate if the employee is paid on a piece-rate basis
28     . . . .” Section (e) provides: “An employee suffering injury as a result of a knowing and
                                                    -30-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 33 of 45 Page ID #:350




 1     intentional failure by an employer to comply with subdivision (a) shall be entitled to
 2     recover the greater of all actual damages or fifty dollars ($50) for the initial pay period in
 3     which a violation occurs and one hundred dollars ($100) per employee for each violation
 4     in a subsequent pay period, not exceeding an aggregate penalty of four thousand dollars
 5     ($4,000), and shall be entitled to an award of costs and reasonable attorney’s fees.”
 6           94.    Defendants failed to accurately record the overtime hours worked by Plaintiff
 7     and Class Members.
 8           95.    Additionally, Defendants failed to accurately record all rates of pay in effect
 9     during the pay period.
10           96.    Plaintiff and Class Members were damaged by these failures because, among
11     other things, the failures hindered Plaintiff and the Classes from determining the amounts
12     of wages actually owed to them.
13           97.    Plaintiff and Class Members request recovery of Labor Code section 226(e)
14     penalties according to proof, as well as interest, attorneys’ fees and costs pursuant to Labor
15     Code section 226(e), in a sum as provided by the Labor Code and/or other statutes.
16

17                                XI.    SIXTH CAUSE OF ACTION
18                        Failure to Pay All Wages Owed Upon Separation
19                           in Violation of Cal. Labor Code §§ 201–203
20     (Brought by Plaintiff on Behalf of Himself and the Classes Against All Defendants)
21           98.    Plaintiff hereby re-alleges and incorporates by reference all paragraphs of
22     this Complaint as if fully set forth herein.
23           99.    Labor Code section 201 provides, in relevant part, “[I]f an employer
24     discharges an employee, the wages earned and unpaid at the time of discharge are due and
25     payable immediately.”
26           100. Labor Code section 202 provides, in relevant part, “[I]f an employee not
27     having a written contract for a definite period quits his or his employment, his or his wages
28     shall become due and payable not later than 72 hours thereafter, unless the employee has
                                                      -31-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 34 of 45 Page ID #:351




 1     given 72 hours previous notice of his or his intention to quit, in which case the employee
 2     is entitled to his or his wages at the time of quitting.”
 3           101. Section 203 of the California Labor Code provides that if an employer
 4     willfully fails to pay compensation promptly upon discharge or resignation, as required
 5     by sections 201 and 202, then the employer is liable for penalties in the form of continued
 6     compensation up to thirty (30) workdays.
 7           102. At all times relevant during the liability period, Plaintiff and the other
 8     members of the Classes were employees of Defendants covered by Labor Code section
 9     203. Pursuant to Labor Code section 201, upon Plaintiff’s and the Class Members’
10     separation dates, Defendants were required to pay Plaintiff and the Class Members all
11     wages earned.
12           103. At the time of Plaintiff’s and the Class Members’ respective separation dates,
13     Plaintiff and Class Members had unpaid wages. Defendants willfully failed to pay
14     Plaintiff and other members of the Classes who are no longer employed by Defendants for
15     their uncompensated hours, uncompensated overtime, and missed, untimely, or on-duty
16     meal periods and rest breaks upon their termination or separation from employment with
17     Defendants as required by California Labor Code sections 201 and 202. Thus, in violation
18     of Labor Code section 201, Defendants failed to pay Plaintiff and the Class Members the
19     full amount of wages due and owing them, in amounts to be proven at the time of trial,
20     but in excess of the jurisdictional minimum of this Court.
21           104. Defendants’ failure to pay Plaintiff’s and the Classes’ respective wages due
22     and owed to them was willful, and done with the wrongful and deliberate intention of
23     injuring Plaintiff and the Class Members and in conscious disregard of their rights.
24           105. Defendants’ willful failure to pay former employee Plaintiff and the Classes
25     all of the wages due and owing them constitutes violations of Labor Code sections 201
26     and 203, which provide that an employee’s wages will continue as a penalty up to thirty
27     (30) days from the time the wages were due. Therefore, former employee Plaintiff and
28     the Class Members are each entitled to penalties pursuant to Labor Code section 203.
                                                     -32-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 35 of 45 Page ID #:352




 1                            XII. SEVENTH CAUSE OF ACTION
 2                Failure to Reimburse All Necessary, Business-Related Expenses
 3                           Violation of California Labor Code § 2802
 4      (Brought by Plaintiff on Behalf of Himself and the Classes Against All Defendants)
 5           106. Plaintiff re-alleges and incorporates all preceding paragraphs as if set forth
 6     fully herein.
 7           107. California Labor Code section 2802 provides that “An employer shall
 8     indemnify his or her employee for all necessary expenditures or losses incurred by the
 9     employee in direct consequence of the discharge of his or her duties, or of his or her
10     obedience to the directions of the employer, even though unlawful unless the employee,
11     at the time of obeying the directions, believed them to be unlawful.”
12           108. During the applicable statutory period, Plaintiff and Class Members incurred
13     necessary expenditures and losses in direct consequence of the discharge of their
14     employment duties and their obedience to the directions of Defendants, Defendants did
15     not reimburse Plaintiff and Class Members for these expenditures or losses. Such
16     expenses include, but are not limited to, expenses for cellular phone service and monthly
17     subscriptions to Vimeo and Spotify.
18           109. Defendants have failed to fully reimburse Plaintiff and Class Members for all
19     necessary, business-related expenses and losses.
20           110. Plaintiff and Class Members are entitled to recover their necessary,
21     unreimbursed business-related expenses and losses incurred during the course and scope
22     of their employment, plus interest accrued from the date on which the employee incurred
23     the necessary expenditures at the same rate as judgments in civil actions in California,
24     pursuant to California Labor Code section 2802.
25     ///
26     ///
27     ///
28     ///
                                                  -33-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 36 of 45 Page ID #:353




 1                              XIII. EIGHTH CAUSE OF ACTION
 2                  Violations of California’s Unfair Competition Law (“UCL”),
 3                   California Business and Professions Code §§ 17200, et seq.
 4     (Brought by Plaintiff on Behalf of Himself and the Classes Against All Defendants)
 5           111. Plaintiff hereby re-alleges and incorporates by reference all paragraphs of
 6     this Complaint as if fully set forth herein.
 7           112. Section 17200 of the California Business and Professions Code (the “UCL”)
 8     prohibits any unlawful, unfair, or fraudulent business practices.
 9           113. Through their actions alleged herein, Defendants have engaged in unfair
10     competition within the meaning of the UCL. Defendants’ conduct, as alleged herein,
11     constitutes unlawful, unfair, and/or fraudulent business practices under the UCL.
12           114. Defendants’ unlawful conduct under the UCL includes, but is not limited to,
13     violating the statutes alleged herein. Defendants’ unfair conduct under the UCL includes,
14     but is not limited to, failure to pay Class Members wages and compensation they earned
15     through labor provided, failing to reimburse Class Members for all necessary, business-
16     related expenses and losses, and failing to otherwise compensate Class Members, as
17     alleged herein. Defendants’ fraudulent conduct includes, but is not limited to, failing to
18     issue wage statements to the Misclassified Class and issuing wage statements containing
19     false and/or misleading information about the time members of the Employee Class
20     worked and the amount of wages or compensation due.
21           115. Defendants’ violations of California wage and hour laws and illegal payroll
22     practices or payment policies constitute a business practice because they were done
23     repeatedly over a significant period of time, and in a systematic manner to the detriment
24     of Plaintiff and Class Members.
25           116. Plaintiff has standing to assert this claim because he has suffered injury in
26     fact and has lost money as a result of Defendants’ conduct.
27           117. For the four (4) years preceding the filing of this action, Plaintiff and Class
28     Members have suffered damages and request restitutionary disgorgement of all monies
                                                      -34-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 37 of 45 Page ID #:354




 1     and profits to be disgorged from Defendants in an amount according to proof at the time
 2     of trial and an injunction prohibiting them from engaging in the unlawful, unfair, and/or
 3     fraudulent conduct alleged herein.
 4

 5                               XIV. NINTH CAUSE OF ACTION
 6     For Civil Penalties Pursuant to California’s Private Attorneys General Act of 2004
 7        (“PAGA”), §§ 2698, et seq., for Violations of California Labor Code Sections
 8        (Brought by Plaintiff on Behalf of Himself and the General Public Against All
 9                                             Defendants)
10           118. Plaintiff hereby re-alleges and incorporates by reference all paragraphs of
11     this Complaint as if fully set forth herein.
12           119. PAGA provides that any provision of law under the Labor Code and
13     applicable IWC Wage Order(s) that provides for a civil penalty to be assessed and
14     collected by California’s Labor and Workforce Development Agency (“LWDA”) for
15     violations of the California Labor Code and applicable IWC Wage Order(s) may, as an
16     alternative, be recovered by aggrieved employees in a civil action brought on behalf of
17     themselves and other current or former employees pursuant to procedures outlined in
18     California Labor Code section 2699.3.
19           120. PAGA defines an “aggrieved employee” in Labor Code section 2699(c) as
20     “any person who was employed by the alleged violator and against whom one or more of
21     the alleged violations was committed.”
22           121. Plaintiff and other current and former employees of Defendants are
23     “aggrieved employees” as defined by Labor Code section 2699(c) in that they are all
24     Defendants’ current or former employees and one or more of the alleged violations were
25     committed against them.
26           122. Pursuant to Labor Code sections 2699.3 and 2699.5, aggrieved employees,
27     including Plaintiff, may pursue a civil action arising under PAGA, alleging violations of
28     any provision listed in section 2699.5, after the following requirements have been met:
                                                      -35-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 38 of 45 Page ID #:355




 1              a. The aggrieved employee shall give written notice (“Employee’s Notice”) by
 2                 online filing to the LWDA and by certified mail to the employer of the
 3                 specific provisions of the California Labor Code alleged to have been
 4                 violated, including the facts and theories to support the alleged violations;
 5              b. The Employee’s Notice filed with the LWDA is accompanied by a seventy-
 6                 five-dollar ($75) filing fee; and
 7              c. The LWDA shall provide notice (“LWDA Notice”) to the employer and the
 8                 aggrieved employee by certified mail that it does not intend to investigate the
 9                 alleged violation within sixty (60) calendar days of the postmark date of the
10                 Employee’s Notice. Upon receipt of the LWDA Notice, or if the LWDA
11                 Notice is not provided within sixty-five (65) calendar days of the postmark
12                 date of the Employee’s Notice, the aggrieved employee may commence a
13                 civil action pursuant to California Labor Code section 2699 to recover civil
14                 penalties in addition to any other penalties to which the employee may be
15                 entitled.
16           123. Pursuant to California Labor Code sections 2699.3(c), aggrieved employees,
17     including Plaintiff, may pursue a civil action arising under PAGA for violations of any
18     provision other than those listed in section 2699.5 after the following requirements have
19     been met:
20              a. The aggrieved employee shall give written notice by online filing
21                 (“Employee’s Notice”) to the LWDA and by certified mail to the employer
22                 of the specific provisions of the California Labor Code alleged to have been
23                 violated, including the facts and theories to support the alleged violations;
24              b. The Employee’s Notice filed with the LWDA is accompanied by a seventy-
25                 five-dollar ($75) filing fee; and
26              c. The employer may cure the alleged violation within thirty-three (33) calendar
27                 days of the postmark date of the Employee’s Notice. The employer shall give
28                 written notice by certified mail within that period of time to the aggrieved
                                                   -36-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 39 of 45 Page ID #:356




 1                  employee or representative and the agency if the alleged violation is cured,
 2                  including a description of actions taken, and no civil action pursuant to
 3                  Section 2699 may commence. If the alleged violation is not cured within the
 4                  33-day period, the employee may commence a civil action pursuant to
 5                  Section 2699.
 6           124. On February 12, 2019, Plaintiff provided written notice by online filing to
 7     the LWDA and by certified mail to Defendants of the specific provisions of the California
 8     Labor Code alleged to have been violated, including facts and theories to support the
 9     alleged violations, in accordance with California Labor Code section 2699.3. Plaintiff’s
10     notice to the LWDA was accompanied by the $75 filing fee. A true and correct copy of
11     Plaintiff’s written notice to the LWDA and Defendants dated February 12, 2019 is
12     attached hereto as “Exhibit 1.”
13           125. On June 26, 2019, Plaintiff provided amended written notice by online filing
14     to the LWDA and by certified mail to Defendants of the specific provisions of the
15     California Labor Code alleged to have been violated, including facts and theories to
16     support the alleged violations, in accordance with California Labor Code section 2699.3.
17     A true and correct copy of Plaintiff’s written notice to the LWDA and Defendants dated
18     June 26, 2019 is attached hereto as “Exhibit 2.”
19           126. As of the filing date of the initial complaint, over sixty-five (65) days have
20     passed since Plaintiff sent the LWDA Notice described above, and the LWDA has not
21     responded that it intends to investigate Plaintiff’s claims. Defendants have not given
22     notice that it has cured the alleged violations set forth in this Complaint. Thus, Plaintiff
23     has satisfied the administrative prerequisites under California Labor Code section
24     2699.3(a) and (c) to recover civil penalties Against All Defendants, in addition to other
25     remedies, for violations of California Labor Code sections 201, 202, 203, 204, 226(a),
26     226.7, 510, 512(a), 1174(d), 1182.12, 1194, 1197, 1197.1, 1198, and 2802.
27           127. Labor Code section 558(a) provides that “[a]ny employer or other person
28     acting on behalf of an employer who violates, or causes to be violated, a section of this
                                                   -37-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 40 of 45 Page ID #:357




 1     chapter or any provision regulating hours and days of work in any order of the Industrial
 2     Welfare Commission shall be subject to a civil penalty as follows: (1) For any initial
 3     violation, fifty dollars ($50) for each underpaid employee for each pay period for which
 4     the employee was underpaid in addition to an amount sufficient to recover underpaid
 5     wages. (2) For each subsequent violation, one hundred dollars ($100) for each underpaid
 6     employee for each pay period for which the employee was underpaid in addition to an
 7     amount sufficient to recover underpaid wages.” Labor Code section 558(c) provides that
 8     “[t]he civil penalties provided for in this section are in addition to any other civil or
 9     criminal penalty provided by law.”
10           128. Defendants, at all times relevant herein, were employers or persons acting on
11     behalf of an employer(s) who violated Plaintiff’s and other non-party aggrieved
12     employees’ rights by violating various sections of the California Labor Code as set forth
13     above.
14           129. As set forth below, Defendants have violated numerous provisions of both
15     the Labor Code sections regulating hours and days of work as well as the applicable IWC
16     Wage Order(s), including:
17              a. Violations of Labor Code sections 510, 1198, and the applicable IWC Wage
18                 Order(s) for Defendants’ failure to compensate Plaintiff and other Class
19                 Members with overtime wages for all hours worked in excess of eight (8) in
20                 one day or forty (40) in one week and double time for all hours worked in
21                 excess of twelve (12) hours, as set forth above;
22              b. Violations of Labor Code sections 1182.12, 1194, 1197, 1197.1, 1198, and
23                 the applicable IWC Wage Order(s) for Defendants’ failure to compensate
24                 Plaintiff and other Class Members with at least minimum wages for all hours
25                 worked as set forth above;
26              c. Violations of Labor Code sections 226.7, 512(a), 1198, and the applicable
27                 IWC Wage Order(s) for Defendants’ failure to provide Plaintiff and other
28                 Class Members with meal periods and/or rest breaks, as set forth above;
                                                  -38-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 41 of 45 Page ID #:358




 1             d. Violations of Labor Code sections 226(a), 1198, and the applicable IWC
 2                Wage Order(s) for failure to provide accurate and complete wage statements
 3                to Plaintiff and other Class Members as set forth above;
 4             e. Violations of Labor Code sections 1174(d), 1198, and the applicable IWC
 5                Wage Order(s) for failure to maintain payroll records. California Labor Code
 6                section 1198 provides that the maximum hours of work and the standard
 7                conditions of labor shall be those fixed by the Labor Commissioner and as
 8                set forth in the applicable IWC Wage Order(s). Section 1198 further provides
 9                that “[t]he employment of any employees for longer hours than those fixed
10                by the order or under conditions of labor prohibited by the order is unlawful.”
11                Pursuant to the applicable IWC Wage Order(s), employers are required to
12                keep accurate time records showing when the employee begins and ends each
13                work period and meal period. During the relevant time period, Defendants
14                failed, on a companywide basis, to keep records of meal period start and stop
15                times for Plaintiff and other non-party aggrieved employees in violation of
16                section 1198. California Labor Code section 1174(d) provides that “[e]very
17                person employing labor in this state shall . . . [k]eep a record showing the
18                names and addresses of all employees employed and the ages of all minors”
19                and “[k]eep, at a central location in the state or at the plants or establishments
20                at which employees are employed, payroll records showing the hours worked
21                daily by and the wages paid to, and the number of piece-rate units earned by
22                and any applicable piece rate paid to, employees employed at the respective
23                plants or establishments . . . .” During the relevant time period, and in
24                violation of Labor Code section 1174(d), Defendants willfully failed to
25                maintain accurate payroll records for Plaintiff and other non-party aggrieved
26                employees showing the daily hours they actually worked and the wages paid
27                thereto as a result of failing to record the off-the-clock hours that they
28                worked;
                                                  -39-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 42 of 45 Page ID #:359




 1               f. Violations of Labor Code sections 201, 202, and 203 for failure to pay all
 2                  earned wages upon termination as set forth above;
 3               g. Violations of Labor Code section 204 for failure to pay all earned wages
 4                  during employment as set forth above;
 5               h. Violations of Labor Code section 2802 for failure to reimburse all necessary,
 6                  business-related expenses incurred;
 7               i. Plaintiff and other non-party aggrieved employees are therefore entitled to
 8                  recover penalties, attorneys’ fees, costs, and interest thereupon, pursuant to
 9                  Labor Code section 2699(f)-(g); and
10               j. Any and all additional applicable civil penalties and sums as provided by the
11                  California Labor Code and/or other relevant statutes.
12           130. Pursuant to California Labor Code sections 2699(a), 2699.3, 2699.5, and
13     section 558, Plaintiff, acting in the public interest as a private attorney general, seeks
14     assessment and collection of civil penalties for himself, all other non-party aggrieved
15     employees, and the State of California Against All Defendants, in addition to other
16     remedies, for violations of California Labor Code sections 201, 202, 203, 204, 226(a),
17     226.7, 510, 512(a), 1174(d), 1182.12, 1194, 1197, 1197.1, 1198, and 2802.
18           131. In addition, Plaintiff seeks and is entitled to seventy-five percent (75%) of all
19     penalties obtained under California Labor Code section 2699 to be allocated to the LWDA,
20     for education of employers and employees about their rights and responsibilities under the
21     California Labor Code, and twenty-five percent (25%) to all aggrieved employees.
22           132. Further, Plaintiff is entitled to recover reasonable attorneys’ fees and costs
23     pursuant to California Labor Code sections 2699(g)(1), 218.5, 1194(a) and any other
24     applicable statute.
25

26                                  XV. PRAYER FOR RELIEF
27          WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated and
28     also on behalf of the general public, respectfully requests that this Court find Against All
                                                   -40-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 43 of 45 Page ID #:360




 1     Defendants as follows:
 2          1. An order that this action may proceed and may be maintained as a class action;
 3          2. All unpaid minimum wages and liquidated damages due to Plaintiff and each
 4     Class Member on their minimum wage claims;
 5          3. All unpaid overtime wages due to Plaintiff and each Class Member;
 6          4. One hour of wages due to Plaintiff and each Class Member for each work period
 7     of more than four (4) hours when they did not receive an uninterrupted ten (10) minute
 8     rest break;
 9          5. One hour of wages due to Plaintiff and each Class Member for each work period
10     of more than five (5) hours when they did not receive an uninterrupted thirty (30) minute
11     meal period;
12          6. All unpaid minimum wages and liquidated damages due to Plaintiff and each
13     Class Member on their minimum wage claim;
14          7. For restitution of all monies due to Plaintiff and members of the Class and
15     disgorged profits from the unlawful business practices of Defendants;
16          8. For waiting time penalties pursuant to Labor Code section 203;
17          9. Statutory penalties under Labor Code section 226(e);
18         10. An order requiring Defendants to comply with California Labor Code section
19     226(a) with respect to all currently employed Class Members;
20         11. For reimbursement of business expenses under California Labor Code section
21     2802;
22         12. For penalties pursuant to Labor Code sections 204, 206, 210, 225.5, 226, 226.3,
23     226.7, 510, 512, 558, 1174.5, 1182.12, 1194, 1194.2, 1197.1, 1198, and 2802;
24         13. For injunctive relief enjoining Defendants from engaging in the unlawful and
25     unfair business practices complained of herein;
26         14. For all civil penalties permitted by California’s Private Attorneys General Act of
27     2004, Labor Code sections 2698, et seq., based on all the alleged statutory violations set
28     forth in this Complaint;
                                                  -41-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 44 of 45 Page ID #:361




 1         15. For costs of suit and expenses incurred herein pursuant to Labor Code sections
 2     226 and 1194;
 3         16. Prejudgment interest at the maximum legal rate on all due and unpaid wages
 4     pursuant to Labor Code section 218.6 and Civil Code sections 3287 and 3289;
 5         17. For reasonable attorneys’ fees pursuant to Labor Code sections 218.5, 226, 1194,
 6     2699(g), and Code of Civil Procedure section 1021.5;
 7         18. Accounting of Defendants’ records for the liability period;
 8         19. General, special, and consequential damages, to the extent allowed by law; and
 9         20. All such other and further relief that the Court may deem just and proper.
10

11                                           Respectfully submitted,
12

13     Dated: March 31, 2020                 SHEGERIAN & ASSOCIATES, INC.
14

15                                      By: /s/ Carney Shegerian
                                            Carney R. Shegerian
16                                          Anthony Nguyen
                                            Cheryl A. Kenner
17
                                             Attorneys for Plaintiff, MATTHEW ELIAS,
18                                           and all others similarly situated and
                                             aggrieved
19

20

21

22

23

24

25

26

27

28

                                                 -42-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
     Case 2:20-cv-01854-JFW-AS Document 25 Filed 04/03/20 Page 45 of 45 Page ID #:362



 1                                   DEMAND FOR JURY TRIAL
 2          Plaintiff MATTHEW ELIAS, on behalf of himself and all others similarly situated,
 3     hereby demands a jury trial with respect to all issues triable of right by jury.
 4

 5     Dated: March 31, 2020                   SHEGERIAN & ASSOCIATES, INC.
 6

 7                                        By: /s/ Carney Shegerian
                                              Carney R. Shegerian
 8                                            Anthony Nguyen
                                              Cheryl A. Kenner
 9
                                               Attorneys for Plaintiff, MATTHEW ELIAS,
10                                             and all others similarly situated and
                                               aggrieved
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    -43-
       SECOND AMENDED CLASS ACTION AND PAGA REPRESENTATIVE ACTION COMPLAINT
